DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 03/07/2022 have been entered.

3.	This application has pending claim(s) 1-8.

4.	Applicants arguments filed on 03/07/2022, with respect to the rejection(s) under
35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a system for capturing the plantar image by scanning the sole of the foot, which is based on a depth sensor or 3D image capturing device connected to a portable structure comprising height-adjustable legs, a first frame that holds a glass pane, and an elastic membrane on which a patient places his or her foot, making contact with the glass pane positioned
there below to capture the plantar image.
Prior art was found for the claims as follows:
Re. Claim 1, Mougin [US Pub. No.: 2016/0249807 A1] discloses:
[The imager is positionable under the membrane in order to acquire the plantar image when the foot is disposed on the membrane. |Abstract], comprising: - a device to be selected between a depth sensor and a 3D image capturing device, and [3D imager assembled to capture a plantar image |0030]; 
and - a foot of which the plantar image is to be obtained is positioned on the elastic membrane until it is supported on the glass pane of the first frame to be scanned [the bottom wall 52 of the housing 48 should be made of an optically transparent material (e.g., glass or another suitable material) on at least portion thereof sufficiently large to allow a topographical image of the entire plantar foot surface to be captured in one acquisition by the 3D imager 30 |0053].
Alfaro Santafe [US Pub. No.: 2011/0313321 A1]discloses:
- a portable structure defined by: - first legs made up of a tubular central body that houses a first body and a second body, respectively, at each end [a plurality of supporting bars with two adjustable horizontal bars, wherein the elastic membrane is adjusted and tightened using T-flat bars and a handle |Fig. 3]; 
- a first frame that holds a glass pane [glass pane |Fig. 3 el 14], joined to the tubular central body of the first legs, and - an elastic membrane, joined to the second body of the first legs, wherein: - the position of both the first body and the second body with respect to the tubular central body is adjustable [Fig.3 el 14 is first1 body 14 is adjustable and joined to second body],

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
“…a portable structure defined by: a plurality of first legs, each leg of the plurality of first legs comprising
a tubular central body having a top end and a bottom end, a first body housed at the bottom end and a second body, housed at the top end;
a first frame that holds a glass pane, joined to the tubular central body of the plurality of first legs, and an elastic membrane, joined to the second body of the plurality of first legs,”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488